Exhibit 10.46

 

LOGO [g33408ex10_46a.jpg]

 

Powerwave Technologies Sweden AB hereinafter referred to as the Company, and
Johan Ek, hereinafter referred to as Ek, have today agreed to the following
Agreement (the “Agreement”):

 

1. Background and responsibilities

 

Ek has been employed by the Company as President for Powerwave’s European
Business Unit, reporting to Ron Buschur, President and COO for Powerwave
Technologies worldwide. For the purposes of this Agreement, “Powerwave” shall
mean the worldwide Powerwave Group.

 

2. Commitment

 

Ek shall work full time at the Company. The type of employment includes travel,
extended hours as needed and the hours of work may be inconvenient at times.

 

Ek may not without prior written consent from the President and COO of
Powerwave, have an occupation other than employment in the Company and under no
circumstances either directly or indirectly engage in any task, employment,
membership of the Board of Directors or be in possession of stocks and shares or
otherwise, in companies which are in competition with the Company or its parent
company Powerwave Technologies Inc., with the exception of ownership of less
than one (1) percent of such a company if it is a stock market company.

 

3. Pay

 

As from 1 May 2004 Ek’s monthly salary is SEK 154,375, which annualizes to SEK
1,852,500; and is paid at the end of the month in twelve equal monthly
increments. Ek’s salary is renegotiated at the beginning of every year. The
negotiation is between Ek and the President and COO of Powerwave with the first
negotiation in February of 2005. Ek is not entitled to any additional
remuneration for travel time and overtime.

 

4. Bonus

 

Ek will be entitled to participate in the Powerwave Bonus Plan and be eligible
to receive a bonus up to 30% of Ek´s annual salary. The payment of a bonus in
any amount is not guaranteed, but is conditioned upon achievement by Powerwave
of the goals and objectives of the then current Powerwave bonus plan, including
those related to overall Powerwave company performance. Powerwave reserves the
right to change the bonus plan upon notice to eligible employees. Based on
Powerwave´s current bonus plan, the bonus payments that may be payable to Ek
under the Powerwave Bonus Plan the year Ek is hired will be prorated based on
Ek´s hire date. Participation in the Powerwave Bonus Plan is subject to the
terms of the Plan and applicable U.S. law. Ek acknowledges and agrees that
participation in the Powerwave Bonus Plan is discretionary on the part of the
Company and Powerwave

 



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

and that such participation is not consideration for Ek’s employment for the
Company.

 

5. Insurance schemes and pensions

 

Ek will be entitled to participate in the Company’s ITP pension plan (unless he
chooses the alternative below).

 

However, provided the collective bargaining agreement so allows, Ek will have
the option, as an alternative to the normal ITP plan, to chose an individually
tailored pension insurance to be taken out at the insurance company of his
choice within the parameters established by the Company. If the total costs of
the pension exceed the current regulations for deduction of pension provision
for tax purposes, the excess premium shall be agreed as direct pension,
guaranteed by endowment insurance pledged in favour of the pension commitment to
Ek.

 

The Company shall pay an annual pension premium of up to 27 % of the base salary
described in Section 3 and any bonus payment made to the employee described in
Section 4. The pension premium, thus, paid shall, apart from old age pension,
also cover.

 

  •   premium exemption insurance (Sw: premiebefrielse försäkring), and

 

  •   repayment protection for surviving relatives (Sw: efterlevandeskydd), if
applicable, – in relation to which it is the duty of Ek to report changes in
family circumstances, and

 

  •   sickness insurance applicable after 3 months’ illness; the compensation
level for sickness insurance shall be equivalent to the compensation levels in
force in accordance with the ITP plan.

 

The collective bargaining agreement for white-collar employees to which the
Company is bound, contains certain additional compensations in case of sick
leave and parental leave. If Ek is on sick leave or on parental leave and should
the collective bargaining agreement have awarded him compensation in addition to
what he will receive according to this Agreement (if it had been applicable),
the Company shall compensate him up to the level of the collective bargaining
agreement.

 

The Company will, furthermore supply group life insurance (TGL) and industrial
injury insurance (TFA) or insurance solutions with at least the same
compensation levels.

 

The Company shall pay medical insurance, (provided insurance on standard terms
is awarded by the insurance company), for Ek as well as the costs for medical
care, medicine and annual health checks. These costs have an annual cap of SEK
5,000.

 

6. Other benefits

 

Ek shall enjoy the benefit of an automobile with a maximum value of four hundred
thousand Swedish kronor (SEK 400,000). Costs of maintenance, fuel, and all costs
associated with the daily operations of the vehicle are to be paid by Ek. The
Company pays the tax, insurance and yearly examination. Ek may use the car for
private travel.

 

Necessary entertainment is paid for upon production of a receipt and in line
with Company policy on expenses and entertainment. Entertainment at Ek’s home

 

2

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

requires prior approval from the President and COO of Powerwave, in order to be
reimbursed after presentation of appropriate receipts and documentation.

 

7. Holidays

 

Ek is entitled to thirty (30) days of annual leave, which must be arranged in
consultation with the President and COO of Powerwave. Company policy applies.

 

8. Gifts

 

Under no circumstances may employees of the Company accept any offer, payment,
promise to pay, or authorization to pay any money, gift, or anything of value
from customers, vendors, consultants, etc. that is perceived as or intended to
influence any business decision, any act or failure to act, any commitment of
fraud, or opportunity for the commission of any fraud. Inexpensive gifts,
infrequent business meals, celebratory events and entertainment, provided that
they are not excessive or create an appearance of impropriety, do not violate
this policy. Questions regarding whether a particular payment or gift violates
this policy are to be directed to Human Resources.

 

Gifts given by the Company to suppliers or customers or received from suppliers
or customers should always be appropriate to the circumstances and should never
be of a kind that could create an appearance of impropriety. The nature and cost
must always be accurately recorded in the Company’s books and records.

 

9. Handling of personal data

 

Ek is herewith informed that the information in this Agreement and other
employment-related information will be processed (recorded, organized, stored,
processed, altered, compiled, etc.), manually as well as automatically. Such
information as, among other things, period of employment, working hours,
salaries, holidays, holiday benefits, tasks, working environment, etc. and
processing of personal data is already allowed in accordance with the provisions
of the Personal Data Act 1998:204 (hereinafter referred to as “PUL”).

 

Against the background of the aforementioned, Ek permits the Company– also in
addition to the consequences of the provisions of PUL – to process personal data
concerning him and transfer this between the Company and other affiliated
companies within the same group with respect to the aforementioned or which
otherwise follows from PUL or corresponding legislation in other countries. Ek
further permits the Company to display his picture on the Company web page.

 

10. Immaterial rights

 

The copyright and/or any other intellectual property rights to all work as well
as all materials produced by Ek in relation to the employment at the Company, as
well as all other incorporeal and industrial rights which may have arisen as a
consequence of Ek´s or another person’s employment at the Company, shall belong
without remuneration or restriction to the Company, which is also entitled to
transfer such rights to third parties. If during employment Ek has produced
copyright or another incorporeal right, he shall without delay inform the
Company thereof.

 

3

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

11. Confidentiality, the Company’s property, the Company’s employees,
competition

 

During and after termination of employment – regardless of the reason for and
manner of termination – Ek may not reveal any “Company business secret”. Ek must
also observe confidentiality regarding all the Company circumstances and what
has been conveyed to him or what he has otherwise learnt as a result of
employment in line with the Corporate Employee Secrecy Agreement. Ek must have
on file a signed and dated copy of a current Corporate Employee Secrecy
Agreement at all times.

 

Company confidentiality means information about business or operating conditions
in the Company, Powerwave and/or its affiliated group companies, which is not
intended, for third parties.

 

Upon termination of employment, regardless of the reason for the termination,
the following shall apply.

 

11.A  Non-Competition and Non-Solicitation

 

1 Ek agrees to, during the term of this Agreement and for one (1) year after its
termination, to refrain from, directly and indirectly, alone or as a partner,
officer, employee, director or executive or consultant, engaging or having an
interest in any business which directly or indirectly is engaged in business
which is, at the time of the expiry of his employment, in competition with the
business of the Company or any associated company.

 

2 Nor shall Ek, directly or indirectly, during the period referred to in Section
11.A (1) above, solicit or try to solicit employees of the Company, or any of
its associated companies, or use their services for any means other than for the
benefit of the Company.

 

3 If Ek’s employment is terminated due to reasons other than Ek’s retirement,
the Company shall as compensation for the inconvenience that the existing
non-competition Section causes Ek pay Ek per month the difference between his
salary paid by the Company at the time of the termination of his employment and
the (lower) salary which he earns from his new employment. However, the
compensation payable shall not exceed sixty (60) per cent of Ek’s monthly salary
at the time of the termination of his employment nor be paid during a period,
which exceeds the period of this competition Section. To enable the Company to
calculate the appropriate compensation, Ek is obliged to inform the Company of
the level of his current salary from his new employment. The compensation
provided for in this Section 11A shall not be paid during any period for which
Ek receives severance pay from the Company.

 

4 The Company may release Ek from the non-competition obligation. If so, the
Company is no longer obliged to pay compensation in accordance with Section 11A
(3) above.

 

4

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

11.B  Liquidated Damages

 

If Ek fails to comply with the provisions Section 11.A (Non-Competition and
Non-Solicitation), Ek shall, in respect of every breach, pay a penalty to the
Company amounting to six (6) times Ek’s average monthly gross salary with the
Company during the six months preceding the breach or, if his employment has
expired, immediately prior to the expiry of his employment. Should a breach be
of an ongoing kind, each month that the situation or action constituting the
breach continues—despite written objection from the Company to Ek, shall be
deemed to constitute one breach and cause obligation to pay liquidated damages
as above. Should the actual loss caused to the Company exceed this amount, the
Company shall be entitled to damages in respect of such excess amount and/or to
take other legal measures.

 

12. Termination

 

In the case of termination of employment by the Company, a period of notice of
six (6) months shall apply. In the case of termination by Ek, a period of notice
of six (6) months shall apply. Notice of termination must be in writing.

 

In the event of termination by either party, Ek must, if so requested by the
Company, even before termination of employment, i.e. before expiry of the period
of notice, leave his post at the time indicated by the Company, after which Ek
has no access to the place of work. Regardless of such garden leave, Ek shall be
entitled to keep his salary, insurance policies, pensions and auto until
termination of the period of notice in accordance with this Agreement. However,
this does not apply to stock options and bonuses, which instead are governed by
the applicable Powerwave Option Plan and Bonus Plan respectively.

 

The Company has the right to immediately dismiss Ek if he has seriously
neglected his obligations towards the Company, or in any way seriously broken
the Agreement or intentionally caused harm to the Company. This includes, for
example, repeated neglect of duty or offences that are liable to seriously
damage confidence in Ek.

 

13. Change in Control

 

If the employment of Ek is terminated within twelve (12) months following a
Change in Control (as defined in Exhibit A),

 

  •   by the Company due to any other reason than Cause (as defined in Exhibit
A) or

 

  •   by Ek due to Good Reason (as defined in Exhibit A),

 

Ek shall, in addition to the payment(s) during the notice period, be entitled to
severance payment equalling twelve (12) months base salary as per the
termination of the employment plus a target bonus for the year in which the
termination occurs. This amount shall be subject to applicable withholdings and
will be paid within thirty (30) days following the termination of the
employment, or thirty days following the Company’s receipt of an executed
release of claims, whichever is later. In absence of such a release of claims Ek
will not be entitled to the severance payment. The

 

5

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

release shall be signed by Ek and returned of the signed original to Powerwave’s
Vice President Organizational Development prior to payment.

 

13.1  Severance Pay

 

In cases where Section 13 above is not applicable (cases not involving a Change
of Control), if the employment of Ek is terminated by the Company with out Cause
(as defined in Exhibit A), Ek, in addition to the payment(s) during the notice
period, shall be entitled to severance equal to twelve (12) months base salary.
The severance shall be paid in a lump sum at the end of the notice period
specified in section 12. The severance pay shall be based on the base salary as
of the beginning of the notice period and shall be subject to all legally
required withholdings.

 

Payment of the severance is contingent on Ek signing a mutually agreed Release
with the Company and returning the signed original to Powerwave’s Vice
President, Organizational Development. This provision is not applicable in the
event of Change in Control as such situation is subject to section 13 of this
Agreement.

 

14. Notices, changes

 

All notices regarding this Agreement must be in writing

 

15. Applicable legislation

 

This Agreement is governed by Swedish law.

 

However, for the sake of clarity it is noted that all matters related to stock
option grants, including issues of vesting, eligibility and plan interpretation
are solely governed by the plan documents and laws of the United States. The
same applies to any Powerwave bonus plans in which Ek may participate.

 

16. Arbitration

 

Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity thereof, shall be settled by
arbitration in accordance with the Swedish Arbitration Act (Sw. lag (1999:116)
om skiljeförfarande).

 

The arbitral tribunal shall be composed by one (1) arbitrator. In case the
Parties are unable to agree on the appointment of the arbitrator, the arbitrator
shall be appointed by the Arbitration Institute of the Stockholm Chamber of
Commerce.

 

The Company shall, unless the arbitrator holds that Ek has called for the
arbitration without reasonable cause, pay the arbitrator’s fees and, if
applicable, the fees of the Arbitration Institute of the Stockholm Chamber of
Commerce. Other costs, such as legal fees, shall be apportioned between the
Parties in accordance with the provisions of the Swedish Code of Judicial
Procedure (Sw. Rättegångsbalken (1942:740)).

 

17. Final regulation

 

The signing of this Agreement means that all previous agreements or the like,
oral as well as written are no longer applicable.

 

* * *

 

6

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

This Agreement has been drawn up in two (2) identical copies, of which the
Company and Ek have each received one.

 

Date: January 28, 2005

 

/s/ Johan Ek

     

/s/ Ron Buschur

Johan Ek

     

Ron Buschur

President

     

President/COO

European Business Unit

     

Powerwave Technologies, Inc.

       

Director

       

Powerwave Technologies Sweden AB

 

7

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

Exhibit A

 

Definitions

 

A. Change in Control

 

“ Change in Control” shall mean the occurrence of any of the following events:

 

The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the United States Securities Exchange Act of
1934, as amended) of the beneficial ownership of more than fifty percent (50%)
of the outstanding securities of Powerwave;

 

A merger or consolidation in which Powerwave is not the surviving entity, except
for a transaction the principal purpose of which is to change the state in which
Powerwave is incorporated;

 

The sale, transfer or other disposition of all or substantially all of the
assets of Powerwave;

 

A complete liquidation or dissolution of Powerwave; or

 

Any reverse merger in which Powerwave is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of Powerwave’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

 

B. Cause

 

“Cause” shall mean any of the following:

 

  1. The continued, unreasonable refusal or omission by the employee to perform
any material duties required of him by the Company, if such duties are
consistent with duties customary for your position;

 

  2. Any material act or omission by the employee involving malfeasance or gross
negligence in the performance of your duties to, or material deviation from any
of the policies or directives of, the Company;

 

  3. Conduct by the employee which constitutes the breach of any statutory or
common law duty of loyalty to the Company; including the unauthorized disclosure
of material confidential information or trade secrets of the Company; or

 

  4. Any illegal act by the employee which materially and adversely affects the
business of the Company or any felony committed by the employee, as evidenced by
conviction thereof, provided that the Company may suspend the employee with pay
while any allegation of such illegal or felonious act is investigated.

 

8

491676-v1

Initials



--------------------------------------------------------------------------------

Employment Agreement   Original date  

Version number

        1.17.05

 

Date of issue

  08-06-2004

 

C. Good Reason

 

“Good Reason” shall mean any of the following, without your written consent, but
if you do not resign within nine (9) months of the occurrence of an event
(1)-(6) as listed below, you will have consented and acquiesced to the event
which shall not thereafter constitute “good reason.”

 

1. A reduction by the Company in your compensation that is not made in
connection with an across the board reduction of all the Company’s executive
salaries;

 

2. A reduction by the Company of your benefits from those you were entitled to
immediately prior to the resignation of employment that is not made in
connection with an across the board reduction of all the Company’s offered
benefits;

 

3. The failure of the Company to obtain an agreement from any successor to
Powerwave, or purchaser of all or substantially all of Powerwave’s assets, to
assume this Agreement;

 

4. Your assignment to duties which reflect a material adverse change in
authority, responsibility or status with the Company or any successor;

 

5. Your relocation to a location more than 30 miles from the location where you
were regularly assigned to immediately prior to your resignation of employment;

 

6. A failure by the Company to pay any portion of your compensation within ten
(10) days of the date due.

 

9

491676-v1

Initials